PER CURIAM.
The appellant, Gerard Erick Beasley, challenges the trial court’s judgments and sentences. We affirm the judgment and sentence imposed on April 10, 1995, but dismiss the remainder of the appeal with regard to the February 20, 1995, judgment and sentence for lack of jurisdiction.
On September 6, 1994, the state charged the appellant with attempted first degree murder with a firearm and possession of a firearm by a convicted felon in violation of sections 782.04 and 777.04, Florida Statutes (1993), and section 790.23(1), Florida Statutes (Supp.1994). Pursuant to the appellant’s motion, the trial court severed the two counts for trial, and on January 12, 1995, the attempted murder count was tried before a jury. The jury found the appellant guilty as charged, and on February 20, 1995, the trial court adjudicated the appellant guilty of the attempted murder charge and sentenced him to 142.5 months in prison with a three year minimum mandatory for possession of a firearm. At the time of sentencing for that count, the trial court scored the possession of a firearm by a convicted felon count as an additional offense.
On April 10, 1995, the appellant pled no contest to the possession of a firearm by a convicted felon count. On the same day, the trial court adjudicated the appellant guilty and sentenced him to ten years in prison to be served concurrently with the sentence on the attempted murder count. On April 26, 1995, the appellant filed a notice of appeal with regard to his April 10, 1995, judgment and sentence. In this appeal, the appellant also attempts to challenge the judgment and sentence imposed upon him on February 20, 1995.
We affirm the April 10, 1995, judgment and sentence without discussion. However, since the February 20, 1995, judgment and sentence was not timely appealed, we dismiss that portion of the appeal without prejudice to the appellant to file any posteonviction motions he deems appropriate.
Affirmed in part and dismissed in part.
SCHOONOVER, AC.J., and BLUE and FULMER, JJ., concur.